El Juez Asociado Señok Wole,
emitió la opinión, del tribunal.
La asociación “ Hermanitas de los Ancianos Desam-parados” entabló pleito ordinario para la ejecución de una hipoteca contra Ignacio Pinero Estrella y su esposa Francisca Hernaiz. Los demandados' contestaron haciendo una negación general. El caso fue señalado para juicio. lia de-mandante presentó evidencia, pero los demandados no com-parecieron. La corte dictó sentencia a favor de la deman-dante y condenó a los demandados a pagar la suma de $8,000,. etc., declarando que si esa cantidad no era satisfecha, la propiedad gravada sería vendida en pública subasta, y que-si el producto de la venta no fuere suficiente para cubrir la deuda, se proseguiría la ejecución contra cualesquiera otros-bienes de los demandados. Éstos apelaron y ahora estamos-considerando una moción para desestimar el recurso por frí-volo.
Resolvemos que en el juicio hubo evidencia tendente a probar todas las alegaciones de la demanda. Es cierto que no se presentó certificación alguna del registro de la pro-piedad con respecto a la hipoteca, pero la escritura misma demostraba que había sido inscrita en el registro. El ad-ministrador de la propiedad ocupó la silla testifical y de-claró en efecto que la hipoteca estaba yencida y que no se habían pagado los intereses.
Tal vez alguna de la evidencia pudo haber sido ob-jetada con éxito, pero en un juicio en que no comparece el demandado, cualquiera evidencia probatoria, aunque no sea perfectamente competente, puede ser considerada a discre-ción del tribunal.
 No podemos convenir con los demandados en que en un pleito en cobro de hipoteca es preciso todo el trámite de un procedimiento sumario. El demandante no está en-tonces obligado a demostrar que no había otras cargas o gra-vámenes contra la propiedad, o a negar el hecho de la exis-tencia de otras hipotecas. Todo 'eso es materia de defensa. Puede ser que antes de tratar de ejecutar la hipoteca, el de-*609mandante para protegerse a sí mismo, se vea obligado a no-tificar a cualesquiera otros acreedores hipotecarios, pero no liay presunción de que tales acreedores hipotecarios existen.

El reciorso es, pues, frívolo y debe ser desestimado como tal.

El Juez Asociado Señor Hutchison está conforme con el resultado.